Citation Nr: 0421115	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  00-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected migraine headaches, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1996 to May 
1999.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
in part, granted service connection for migraine headaches 
and assigned a noncompensable rating effective from May 29, 
1999.  A notice of disagreement was received in September 
2000, a statement of the case was issued in September 2000, 
and a substantive appeal was received in December 2000.  The 
Board therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  The veteran testified before a 
Board hearing in April 2004.

By decision dated in May 2003, the RO subsequently increased 
the rating to 10 percent, also effective from May 29, 1999.  
At the April Board hearing, the veteran clarified that she 
only wished to appeal the migraine headache issue.  


FINDING OF FACT

Since May 29, 1999, the veteran's service-connected migraine 
headaches have been productive of characteristic prostrating 
attacks occurring on average several times a month, but they 
have not resulted in severe economic inadaptability.


CONCLUSION OF LAW

The criteria for assignment of a 30 percent evaluation, but 
no higher, for service-connected migraine headaches have been 
met, effective March 2, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2001 RO letter and the May 2003 Supplemental Statement of the 
Case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in these documents the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In this case, the RO's decision to deny the claim in February 
2000 came before passage of the VCAA later that year.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.   

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the February 2001 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran clearly understood her 
right to produce evidence on appeal as she submitted several 
medical documents through a March 2001 Representative letter 
after receipt of the VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes available service medical 
records, private medical records, and a VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Under 
these circumstances of this particular case, no further 
action is necessary to assist the appellant with the claim.

Criteria and Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected migraine headaches have been 
rated by the RO under the provisions of Diagnostic Code 8100.  
Under this regulatory provision, a rating of 10 percent is 
warranted with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A rating of 30 
percent is warranted where the migraine headaches are 
manifested by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  
Lastly, a rating of 50 percent is warranted with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The record reflects that the veteran suffers from migraine 
headaches several times a month.  At the August 1999 VA 
examination, the veteran reported she had headaches two to 
three times a week lasting one and a half to two hours and 
associated with nausea and photophobia.  During these 
headaches the veteran explained she had to lie down in a dark 
room until the headache was over.  The veteran was also seen 
in September 2000 and reported having debilitating headaches 
and taking Imitrex two to three times a week.  At the April 
2004 Board hearing, the veteran testified to headaches two to 
three times a week with migraine type headaches four or five 
times a month.  Of those five migraines a month at least 
three are completely debilitating.  The veteran testified 
that when getting a migraine she takes Imitrex, lies down, 
and puts a white cloth over her head.  She testified that the 
migraines generally last three hours.  

The Board has no reason to doubt the veteran's credibility 
and notes that her testimony is in fact supported by her 
service treatment reports, such as the May 1998 treatment 
record, that recorded the veteran was suffering from weekly 
headaches.  It appears that the migraine headaches average 
several attacks a month.  She has testified that they may 
last for several hours.  Based on the veteran's testimony 
which is otherwise supported by the medical evidence, the 
Board believes that the criteria for a 30 percent evaluation 
have been met.  Moreover, resolving reasonable doubt in the 
veteran's favor, the Board further finds that the 30 percent 
rating should be effective from May 29, 1999, the effective 
date of the initial grant of service connection.  Fenderson.     

However, again based on the veteran's testimony and other 
evidence of records, the Board must also find that the 
preponderance of the evidence is against a finding that a 
rating in excess of 30 percent is warranted.  The veteran 
testified at the hearing that she experiences on average 
between four to five migraines a month, of which only three 
are completely debilitating.  The veteran also testified at 
the Board hearing that she may lose about a day a month of 
work due to her headaches.  The veteran testified that she is 
employed with the James City County Police Department and has 
been able to notify her supervisor when she feels a headache 
coming on and takes the rest of the day off.  Although there 
is evidence of some economic impairment, the Board does not 
believe that the evidence shows severe economic 
inadaptability.  This is a requirement for the next higher 
rating of 50 percent as set forth by regulation, and the 
Board is bound by VA regulations.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 




ORDER

A 30 percent rating for migraine headaches is warranted 
effective May 29, 1999.  To this extent, the appeal is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



